Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 06/30/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a pump housing…”, however claim 1 already discloses a pump housing; it is unclear if the claim is to a different housing or the same housing.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haefliger et al (US PGPub No. 2011/0002794) in view of Egli (US Patent No. 4,822,181).

Haefliger teaches:

limitations from claim 1, a centrifugal pump (1) for conveying a fluid, comprising: a pump housing (2); a rotor (3, 33) configured to convey the fluid disposed within the housing; and a stator (81) which, together with the rotor, forms an electromagnetic rotary drive configured to rotate the rotor about an axial direction (paragraph 43), the stator being a bearing and drive stator with which the rotor is capable of being magnetically driven without contact and magnetically levitated without contact with respect to the stator, the rotor being passively magnetically levitated in the axial direction, and actively magnetically levitated in a radial plane perpendicular to the axial direction (paragraph 25, 42), the pump housing comprising a bottom and a cover (see FIG. 1-2 above and below the rotor 3), and the rotor being arranged in the pump housing between the bottom and the cover with respect to the axial direction (FIG. 1-2);

Haefliger does not teach indentations formed on the pump housing;

Egli teaches:

limitations from claim 1, a rotor (10) supported for rotation above a surface (12, 14); and at least one indentation (orifices formed via 26-46; FIG. 3-4), the indentation being configured to generate a local turbulence (C. 3 Lines 22-38);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide indentations in the pump housing of Haefliger, in a manner taught by Egli (via orifices in support 12), in order to vary pressure to provide a stabilizing force when the rotor is displaced axially (see C. 5 Lines 40-55 of Egli).



Haefliger further teaches:

limitations from claim 2, wherein the rotor (3, 33) comprises an annular or disk-shaped magnetically effective core (paragraph 62), and an impeller (4-5) having a plurality of vanes (41, 51) configured to convey the fluid (paragraph 47-48);

limitations from claim 3, wherein the cover includes an inlet (21) for the fluid configured such that the fluid is capable of flowing into the pump housing in the axial direction, and the pump housing comprises an outlet (22) for the fluid configured such that the fluid is capable of flowing out of the pump housing in a radial direction (FIG. 1-2; paragraph 38);

limitations from claim 4, wherein the stator (81) has a plurality of stator poles (p; paragraph 42) arranged annularly, and the pump housing with the rotor arranged therein is configured so as to be inserted into the stator between the stator poles in such a way that the magnetically effective core of the rotor is surrounded by the stator poles (see FIG. 1; paragraph 43);

limitations from claim 14, wherein the rotor has a jacket (38) which completely encloses the magnetically effective core of the rotor, and which is a plastic (paragraph 62);

limitations from claim 15 pump housing (2) configured to receive the rotor for conveying the fluid (FIG. 1-2), the pump housing configured for a centrifugal pump according to claim 1 (paragraph 38);





Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haefliger et al (US PGPub No. 2011/0002794) in view of Egli (US Patent No. 4,822,181) as applied to claim 1 above, and in further view of Luxford et al (US PGPub No. 2019/0055946).

Haefliger teaches a plastic rotor jacket (38; paragraph 62), but does not teach a material for the housing or the impeller;

However, Luxford teaches a pump (29, FIG. 4) including an impeller (72) within a housing (70); wherein each of the impeller and housing are plastic (paragraph 39);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to form the housing and impeller of Haefliger from a plastic material, as taught by Luxford, in order to provide a pump that is inert to the fluids being pumped (paragraph 39 of Luxford). 





Claim(s) 5-8, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haefliger et al (US PGPub No. 2011/0002794) in view of Egli (US Patent No. 4,822,181) as applied to claim 1 above, and in further view of Ozaki et al (US PGPub No. 2019/0055946).

Regarding claims 5-8 and 16:

Egli teaches the indentations (26-46) extending across the length of the balanced member (10), such that the radial extension of the indentations are between one fiftieth and half of the length; and further wherein the indentations depth is more than one hundred fiftieth and one tenth (see FIG. 3-4 where the indentations are generally between 7-11 in number across the member 10 and therefore within the claimed ranges);


    PNG
    media_image1.png
    438
    568
    media_image1.png
    Greyscale

Egli teaches non-circular rotors (10) and so does not explicitly teach an indentation width/length size range relative to a diameter;

However, Ozaki teaches a pump (see FIG. 3) having a floating rotor (10) balanced by indentations (21-22) in a housing (3) opposing the rotor (C. 10 Lines 28-38); and wherein the dimensions of the indentations are based upon a diameter of the impeller/rotor (C. 3 Lines 16-18);

It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).

Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the indentations taught by Haefliger in view of Egli because the indentation size relative to a rotor diameter has been recognized as a results-effective variable achieving a rigidity in the rotor balance at different capacities (C. 3 Lines 8-31 of Ozaki). 



Egli further teaches:

limitations from claim 11, wherein the at least one indentation is arranged in a radially outer edge region of the pump housing (see FIG. 3-4);



Ozaki further teaches:

limitations from claim 10, wherein at least one indentation includes a first indentation (22) in the cover and a second indentation (21) in the bottom of the pump housing (see FIG. 3);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention as filed to provide indentations in both opposing housing surfaces of the pump of Haefliger, as taught by Ozaki, to balance axial forces in both directions of the pump.





Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haefliger et al (US PGPub No. 2011/0002794) in view of Deshpande (US Patent No. 10,473,159).

Haefliger teaches:

limitations from claims 1 and 9, a centrifugal pump (1) for conveying a fluid, comprising: a pump housing (2); a rotor (3, 33) configured to convey the fluid disposed within the housing; and a stator (81) which, together with the rotor, forms an electromagnetic rotary drive configured to rotate the rotor about an axial direction (paragraph 43), the stator being a bearing and drive stator with which the rotor is capable of being magnetically driven without contact and magnetically levitated without contact with respect to the stator, the rotor being passively magnetically levitated in the axial direction, and actively magnetically levitated in a radial plane perpendicular to the axial direction (paragraph 25, 42), the pump housing comprising a bottom and a cover (see FIG. 1-2 above and below the rotor 3), and the rotor being arranged in the pump housing between the bottom and the cover with respect to the axial direction (FIG. 1-2);

Haefliger does not teach indentations formed on the pump housing;

Deshpande teaches:

limitations from claim 1, a rotary fluid device (160; FIG. 1-2 and 10-11) including a rotor (166) and an opposing cover (186); wherein the cover is formed with indentations (242) on its surface (FIG. 10; C. 7 Lines 14-36), the indentations being circular in shape (C. 10 Lines 23-26);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide the housing of Haefliger with indentations, as taught by Deshpande, in order to apply a hydraulically balancing force in the axial direction of the rotor to reduce contact between the rotor and housing due to imbalance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	The following prior art teaches indentations in the rotor/housing of rotating assemblies to provide balance within the systems: 9422974, 8430652, 6318896, 6056441, 4183288, 2010/0028176, 10001129.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746